Name: Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary mechanism to trade in certain beef and veal products intended for Portugal
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 No L 366/30 Official Journal of the European Communities 29. 12 . 90 COMMISSION REGULATION (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary mechanism to trade in certain beef and veal products intended for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, pattern of imports into Portugal and of the need for a gradual opening up of the Portuguese market ; Having regard to the Treaty establishing the European Economic Community, Whereas it should be laid down that Community tradersmay only export certain beef and veal products to Portugal under certain restrictive conditions regarding in particular the length of time they have been trading ; whereas , for 1991 , a derogation should be given to traders in the territory of the former German Demo ­ cratic Republic to allow them to export these products to Portugal ; Having regard to the Act of Accession of Spain and Portugal , and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas , when laying down the detailed rules for the lodging of the application and the issuing of licences, derogation should be made from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (s), as last amended by Regulation (EEC) No 1599/90 (6), and from Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (7), as last amended by Regulation (EEC) No 3296/88 ; Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as amended by Regu ­ lation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Council Regulation (EEC) No 3659/90 (4) lays down the list of products subject to transition by stages to which the supplementary trade mechanism (STM) applies from the beginning of the second stage of Portugal's accession ; Whereas , with regard to imports from third countries, certain aspects of the arrangements applicable to STM import licences laid down by Regulation (EEC) No 596/86 should be clarified ; whereas, for this purpose, the application of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (s), as last amended by Regulation (EEC) No 2996/90 (9), and of the other provisions regarding the various special import arrangements is the most appropriate for the import arrangements for beef and veal ; Whereas Article 5 of Council Regulation (EEC) No 3792/85 lays down that imports of these products into Portugal from Spain are subject to the supplementary trade mechanism in accordance with Articles 249 to 252 of the Act of Accession ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Whereas the indicative ceilings om imports into Portugal of certain beef and veal products listed in the Annex to this Regulation are fixed on the basis of a forward estimate drawn up pursuant to Article 251 of the Act of Accession taking account, in particular, of the traditional ( s) OJ No L 331 , 2 . 12 . 1988 , p. 1 . 0) OJ No L 151 , 15 . 6 . 1990, p. 29. O OJ No L 57, 1 . 3 . 1986, p. 1 . (') OJ No L 241 , 13 . 9 . 1980 , p. 5 . O OJ No L 286, 18 . 10 . 1990, p. 17 . C) OJ No L 55, 1 . 3 . 1986, p. 106 . O OJ No L 293 , 27 . 10 . 1988 , p. 7 . ( ») OJ No L 367, 31 . 12 . 1985 , p. 7 . (4) OJ No L 362, 27 . 12 . 1990, p. 38 . 29 . 12 . 90 Official Journal of the European Communities No L 366/31 HAS ADOPTED THIS REGULATION : Article 1 The indicative ceilings relating to certain products in the beef and veal sector which may be imported into Portugal from the Community as constituted at 31 December 1985 and from Spain shall be those set out in the Annex. Article 2 1 . STM licences shall be required for the import into Portugal from the other Member States of products falling within :  one of the codes of the combined nomenclature, or  one of the groups of codes of the combined nomen ­ clature given in the Annex. 2 . Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86, the rights deriving from the STM licence are not transferable. Article 5 1 . The applicant must be a natural or legal person who at the time his application is submitted has , for 12 months at least, been engaged in trade in products of the beef and veal sector between Member States or with third countries and who is entered in an official register of a Member State. Until 31 December 1991 , these conditions shall not apply to applicants who have been established for at least 12 months in the territory of the former German Demo ­ cratic Republic. 2 . Licence applications shall be considered only if the applicant declares in writing that the has not lodged and undertakes not to lodge any application for the same product in any Member State other than that where his present application is lodged ; if an applicant lodges applications in two or more Member States , none of the applications shall be considered. 3 . All applications from one applicant shall be regarded as a single application. Article 6 The sum of the quantities stated in the STM licences applied for by a given trader in any one week shall, for each of the groups of products specified in the Annex, not exceed 90 head for live animals or 50 tonnes for fresh, chilled or frozen meat expressed in tonnes equi ­ valent carcase weight. Article 7 1 . During the first nine months of the year, the maximum quantity in respect of which STM licences may be issued in each three-month period shall be 30% of the quantities given in the Annex. 2 . If the total quantity for which applications are received during a three-month period is less than the quantity available, the quantity remaining shall be added to the quantity available during the following three-month period . Article 8 STM licences as provided for in Articles 1 and 3 of Regulation (EEC) No 569/86 shall be valid for 18 days for all products set out in the Annex from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . Article 9 The security relating to STM licences shall be :  ECU 15 per animal in the case of live bovine animals, Article 3 For the purposes of this Regulation, 100 kilograms of bone-in meat shall correspond to 77 kilograms of boned meat. Article 4 Notwithstanding : (a) Article 15 of Regulation (EEC) No 3719/88 , applications for STM licences lodged between Monday and Friday at 1 p. m. shall be deemed to have been lodged simultaneously. (b) the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86, the Member States shall notify the Commission before 1 p. m., every Wednesday of the quantity for which licence applications have been lodged the previous week broken down by product concerned . The Member States shall issue STM licences for the quantities requested on the following Monday, unless the Commission has taken any special measures, (c) Article 6 ( 1 ) of Regulation (EEC) No 574/86, the first copy of the licence shall be handed to the applicant or sent to the address stated in the application ; (d) the third subparagraph to Article 6 (2) of Regulation (EEC) No 574/86, the obligation to use the licence shall remain if the reduction coefficient is applied. No L 366/32 Official Journal of the European Communities 29 . 12 . 90 and  ECU 10 per 100 kilograms for all other products set out in the Annex. Article 10 1 . Portugal shall notify the Commission of the quan ­ tities of products actually imported in each three-month period, broken down by product, not later than 45 days after the end of the period concerned . 2 . Portugal shall notify the Commission not later than 15 October each year of the forecast production and consumption in that Member States for the following year. Article 11 Notwithstanding Regulation (EEC) No 574/86, STM import licences as provided for in Article 3 of Regulation (EEC) No 596/86 shall be subject to the provisions of Regulation (EEC) No 2377/80 and to the other provisions regarding the various special import arrangements . The communications referred to in Article 10 (8 ) of Regulation (EEC) No 574/86 shall specify the quantities applied for under each set of import arrangements . Article 12 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission ANNEX Group CN code Description Indicativeceiling for 1991 1 ex 0102 90 Live animals of domestic bovine species other than pure-bred breeding animals and animals for bullfights (head) 12 000 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled, bone in 3 0201 30  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 32 500 4 0202 10 0202 20  Meat of animals of the bovine species, frozen, bone in 5 0202 30  Meat of animals of the bovine species, frozen, boneless (tonnes equivalent carcase weight) 3 000